             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 1 of 25


 1   JOSEPH A. FALCON-FREEMAN, SBN 318601
     Homeless Action Center
 2   2601 San Pablo Avenue
 3
     Oakland, CA 94612
     Phone:      (510) 695-2260 x 318
 4   Facsimile: (510) 858-7867
     jfalcon-freeman@homelessactioncenter.org
 5

 6   Attorney for Plaintiff Sean Patrick Micco
 7

 8

 9                                    UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11

12

13
             Sean P. Micco,                             CASE NO. 3:18-cv-05513-SK
14
                      Plaintiff,
15
                 v.
                                                        PLAINTIFF’S MOTION FOR SUMMARY
16
             Commissioner of Social Security,           JUDGMENT AND SUPPORTING
17                                                      MEMORANDUM OF POINTS AND
                      Defendant.                        AUTHORITIES
18

19

20

21

22

23                                      I.     INTRODUCTION
24            Plaintiff hereby moves for summary judgment, reversal of the Commissioner’s final
25   decision, and remand. This action is filed according to Civil L.R. 16-5, and as such, it is
26   submitted on the papers without oral argument. Plaintiff moves for summary judgment, reversal
27   of the Commissioner’s final decision, and remand of this case in accordance with sentence four
28   of 42 U.S.C. § 405(g).


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                            1
                                      3:18-cv-05513-SK
                         Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 2 of 25


 1                                                              II.      TABLE OF CONTENTS
 2
     I.         INTRODUCTION ........................................................................................................................................... 1
 3
     II.        TABLE OF CONTENTS................................................................................................................................... 2
 4

 5   III. TABLE OF AUTHORITIES .............................................................................................................................. 3

 6
     IV. ISSUES ........................................................................................................................................................... 4
 7
     V. PROCEDURAL HISTORY ............................................................................................................................... 4
 8

 9   VI. STANDARD OF REVIEW ............................................................................................................................... 4

10
     VII. LEGAL STANDARD........................................................................................................................................ 5
11
     VIII. FACTUAL BACKGROUND ............................................................................................................................. 5
12

13   IX. SUMMARY OF MEDICAL EVIDENCE ........................................................................................................... 6

14         A. PSYCHIATRIC OUTPATIENT TREATMENT ...................................................................................................... 6

15         B.      PSYCHIATRIC HOSPITALIZATIONS ............................................................................................................... 7
           C.      DECEMBER 2016 PSYCHOLOGICAL EVALUATION .......................................................................................... 8
16
           D. PLAINTIFF’S FUNCTIONAL ABDOMINAL DISORDER ........................................................................................ 8
17
     X. ARGUMENT .................................................................................................................................................. 9
18
           A. THE ALJ ERRED IN WEIGHING THE MEDICAL OPINION EVIDENCE .................................................................... 9
19
           B.      THE ALJ ERRED IN DISCREDITING CLAIMANT’S SYMPTOM TESTIMONY WITHOUT PROVIDING CLEAR, CONVINCING,
20
           AND SPECIFIC REASONS ................................................................................................................................. 15
21
           C.      THE ALJ ERRED IN DISREGARDING THE LAY TESTIMONY OF MELINDA MICCO WITHOUT PROVIDING GERMANE
22         REASONS .................................................................................................................................................... 16
23         D. THE ALJ ERRED IN FINDING PLAINTIFF’S ABDOMINAL DISORDER NOT SEVERE ................................................ 18

24
           E.      THE ALJ ERRED BY FORMULATING A RESIDUAL FUNCTIONAL CAPACITY THAT DID NOT INCLUDE ALL IMPAIRMENTS
                   20
25
           F.      THE COURT SHOULD REMAND FOR PAYMENT OF BENEFITS.......................................................................... 24
26
     XI. CONCLUSION.............................................................................................................................................. 25
27

28


                        PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                                                                              2
                                                  3:18-cv-05513-SK
              Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 3 of 25


 1                                 III. TABLE OF AUTHORITIES
 2   Cases
     Benecke v. Barnhart, 379 F.3d 587 (9th Cir. 2004) ........................................ 24
 3
     Bustamante v. Massanari, 262 F.3d 949 (9th Cir. 2001) ..................................... 20
 4   Dodrill v. Shalala, 12 F.3d 915 (9th Cir. 1993)........................................... 16
     Garrison v. Colvin, 759 F.3d 995 (9th Cir. 2014) ..................................... 14, 25
 5
     Holohan v. Massanari, 246 F.3d 1195 (9th Cir. 2001) ...................................... 14
 6   Leon v. Berryhill, 880 F.3d 1041 (9th Cir. 2018) ......................................... 17

 7   Lester v. Chater, 81 F.3d 821 (9th Cir. 1995) .................................... 10, 15, 16
     Light v. Soc. Sec. Admin., 119 F.3d 789 (9th Cir. 1997) ..................................... 22
 8
     Lingenfelter v. Astrue, 504 F.3d 1028 (9th Cir. 2007) ...................................... 15
 9   Magallanes v. Bowen, 881 F.2d 747 (9th Cir. 1989) .................................... 5, 21
     Matthews v. Shalala, 10 F.3d 678 (9th Cir. 1993) ..................................... 23, 24
10
     McCartey v. Massanari, 298 F.3d 1072 (9th Cir. 2002) ...................................... 5
11   Molina v. Astrue, 674 F.3d 1104 (9th Cir. 2012) .......................................... 17
     Nguyen v. Chater, 100 F.3d 1462 (9th Cir.1996) ...................................... 12, 15
12
     Pitzer v. Sullivan, 908 F.2d 502 (9th Cir. 1990) .......................................... 10
13   Reddick v. Chater, 157 F.3d 715 (9th Cir. 1998) ....................................... 5, 17

14   Richardson v. Perales, 402 U.S. 389 (1971).............................................. 5
     Robbins v. Soc. Sec. Admin, 466 F.3d 880 (9th Cir. 2006).................................... 16
15
     Roberts v. Shalala, 66 F.3d 179 (9th Cir. 1995) .......................................... 21
16   See Leon v. Berryhill, 880 F.3d 1041 at 1046 ............................................ 17
     Sims v. Apfel, 530 U.S. 103 (2000). ................................................... 5
17
     Smolen v. Chater, 80 F.3d 1273 (9th Cir. 1996) ....................................... 5, 19
18   Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050 (9th Cir. 2006) ............................. 17

19   Tacket v. Apfel, 180 F.3d 1094 (9th Cir. 1999) ........................................... 21
     Thomas v. Barnhart, 278 F.3d 947 (9th Cir. 2002) ........................................ 21
20
     Vasquez v. Astrue, 572 F.3d 586 (9th Cir. 2009) .......................................... 15
21
     Statutes
22   42 U.S.C. § 405(g) ...................................................... 1, 24, 25
     42 U.S.C. § 423 ................................................................ 5
23
     42 U.S.C. § 416.935 ............................................................ 20
24
     Regulations
25   20 C.F.R. § 404.1513 ........................................................... 17

26   20 C.F.R. § 416.920. ............................................................. 6
     20 C.F.R. §404.1527 ............................................................ 10
27
     20 C.F.R. Part 404, Subpart P, App. 1.............................................. 5, 23
28


             PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                         3
                                       3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 4 of 25


 1                                              IV. ISSUES

 2          Plaintiff appeals the decision of the Commissioner of Social Security that he is not
 3
     disabled within the meaning of Titles II and XVI of the Social Security Act. The issues
 4
     presented are:
 5
       1) Did the ALJ err in evaluating the medical opinions?
 6
       2) Did the ALJ err in determining Plaintiff’s testimony was not credible without providing
 7        clear, convincing, and specific reasons supported by substantial evidence?
 8     3) Did the ALJ err in discounting the lay testimony of Melinda Micco without providing a
          germane reason?
 9
       4) Did the ALJ err at step two of the sequential evaluation process by finding Plaintiff’s
10
          abdominal disorder non-severe?
11
       5) Did the ALJ err at step five of the sequential evaluation process by failing to include all
12        of Plaintiff’s conditions in his residual functional capacity?
13
                                   V.     PROCEDURAL HISTORY
14
            Plaintiff protectively filed disability claims under Title II and Title XVIII of the Social
15
     Security Act on July 11, 2014. (AR 228). He alleged that he became disabled on January 31,
16
     2012. (AR 230). Plaintiff’s claims were denied in an undated notice apparently issued in early
17
     2015. (AR 145). He requested reconsideration on April 3, 2015. (AR 150). On June 11, 2015,
18
     his claim was denied again upon reconsideration. (AR 153). Plaintiff timely requested an
19
     administrative hearing, which took place before Administrative Law Judge (ALJ) Cheryl
20

21
     Tompkin on March 3, 2017. (AR 43, 160). The ALJ denied Plaintiff’s claims in a hearing

22   decision dated June 27, 2017. (AR 19). Plaintiff timely requested Appeals Council review, and

23   the Appeals Council declined. (AR 1, AR 225). This action follows.

24                                  VI.   STANDARD OF REVIEW

25
            The Commissioner’s decision may be reversed if it is “based on legal error or not
26
     supported by substantial evidence. McCartey v. Massanari, 298 F.3d 1072, 1075 (9th Cir.
27
     2002); Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996). Substantial evidence is “such
28
     relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                           4
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 5 of 25


 1   Richardson v. Perales, 402 U.S. 389, 401 (1971). In applying this test, the whole record is
 2   examined, including the evidence that both supports and detracts from the Commissioner’s
 3   decision. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998); Magallanes v. Bowen, 881 F.2d
 4   747, 750 (9th Cir. 1989). A claimant seeking judicial review has not waived any issues that
 5   were not raised in a request for review by the Appeals Council. Sims v. Apfel, 530 U.S. 103,
 6   107-110, 120 (2000).
 7                                      VII. LEGAL STANDARD
 8          Disability under the Social Security Act is defined as the inability “to engage in any
 9   substantial gainful activity by reason of any medically determinable physical or mental
10   impairment which can be expected to result in death or which has lasted or can be expected to
11   last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Federal
12   regulations require the use of a five-step sequential evaluation process to determine if the
13   claimant is disabled: (1) is the claimant currently engaged in substantial gainful activity? If yes,
14   not disabled; if no, (2) is the claimant suffering from a severe impairment? If no, not disabled;
15   if yes, (3) is the impairment the same or as severe as any of the impairments in the “Listings” of
16   Appendix 1 to Subpart P of 20 C.F.R. § 404? If yes, disabled; if no, (4) does the claimant retain
17   the ability to perform his/her past relevant work? If yes, not disabled; if no, (5) does the
18   claimant retain the ability to perform other work that exists in significant numbers? If no, the
19   claimant is disabled; if yes, the claimant is not disabled. 20 C.F.R. § 416.920.
20                                 VIII. FACTUAL BACKGROUND
21            Plaintiff Sean Micco, thirty-four and a resident of Oakland, California, has a long
22   history of severe mental illness. (AR 965). He has been diagnosed with bipolar disorder (AR
23   422), personality disorder with narcissistic and borderline traits (AR 759), and schizoaffective
24   disorder, bipolar type (AR 970). From 2012 until at least November 2015, Plaintiff also
25   suffered from an unspecified abdominal disorder that caused repeated hospitalizations due to
26   intractable nausea, vomiting, and abdominal pain. (AR 665, 806).
27            Although there are times when Plaintiff is “fairly balanced” and seems capable of
28   taking care of himself, he frequently experiences periods of deep depression or debilitating


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                             5
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 6 of 25


 1   mania. (AR 56). When Plaintiff is very depressed, he finds it “difficult to do anything,” and his
 2   mother noted that he may not leave bed even to eat. (AR 56, 313). During these times he
 3   becomes “apathetic” and feels that putting forth effort is “pointless.” (AR 966). In contrast,
 4   when Plaintiff is manic or hypomanic, he finds it “difficult to focus or pay attention to what
 5   needs to be done” because he has “racing thoughts” that “make[] it very difficult to complete
 6   any tasks.” (AR 57). In general, Plaintiff “[t]ends to be very productive for short bursts and
 7   [but] then he may not be able to get out of bed for two weeks.” (AR 966).
 8            Plaintiff last worked in 2012 at an auto-repair shop. (AR 52). At that job, his employer
 9   introduced Plaintiff to cocaine, which he felt made him “more capable of work” but began to
10   “destroy” his mental health. (AR 60, 966). Plaintiff eventually left that job after almost
11   assaulting a coworker with a heavy metal bar. (AR 53). The altercation that led Plaintiff to
12   leave his employment is one of a string of episodes of aggressive behavior in response to
13   quotidian stresses, including an arrest and serious injury after fighting a neighbor and repeated
14   evaluations and holds for involuntary psychiatric care due to aggressive behavior. (AR 393,
15   894, 464, 848). Plaintiff testified that a single negative interaction can send him spiraling, as he
16   gets “caught up on” a comment and can’t let it go, leading him to feel, “basically, out of control
17   – or my emotions and my behavior gets out of control because I get so frustrated.” (AR 61-62).
18                           IX.   SUMMARY OF MEDICAL EVIDENCE
19   A.    Psychiatric Outpatient Treatment
20            From September 2013 until June 2015, Plaintiff received outpatient psychiatric

21   treatment by the Oakland Adult Service Team of Alameda Behavioral Health Care. (AR 405-

22   457; 467-486, 960-969). In September 2013, Dr. Giridhar Reddy, M.D., diagnosed Bipolar

23   Disorder, most recent episode mixed, along with alcohol abuse and cannabis abuse. (AR 423).

24   Dr. Reddy prescribed Lithium Carbonate 300 mg. (AR 423). Plaintiff met with Dr. Reddy at

25   least five times between September 2013 and January 2014. (AR 423, 428, 437, 442, 448). In

26   early 2014, Dr. Reddy left the program and Plaintiff began to be seen by Dr. John Champlin,

27   M.D., who he saw in March, May, and August of 2014. (AR 455, 409, 420). At that point,

28   Plaintiff’s Lithium had increased to 300 mg in the morning and another 600 mg Lithium in the


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                           6
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 7 of 25


 1   evening. (AR 410). Unfortunately, the treatment notes of Dr. Reddy and Dr. Champlin are
 2   difficult to parse because they barely change from visit to visit. (Compare AR 411, 417-418,
 3   428-429, 436-437, 442-443, 448-449, 454-455). By October 2014, Plaintiff’s care had again
 4   been transferred, this time to Dr. Amanda Bachuss, M.D. (AR 467). Dr. Bachuss noted that
 5   Plaintiff was irritable and hostile, with narcissistic traits, and she continued Plaintiff on
 6   Lithium. (AR 474). In June 2015, Dr. Bachuss noted that some days Plaintiff “feels good” but
 7   other days he feels “worthless.” (AR 758). When asked if he experienced auditory
 8   hallucinations, Plaintiff laughed and said, “I’m not going to say so in a place like this.” (AR
 9   759). Regarding suicidality, Plaintiff stated “If I wanted to kill myself, I’d be sneaky about it
10   and no one could stop me.” (AR 759). Dr. Bachuss offered diagnoses of depression, cannabis
11   abuse, alcohol abuse, and an Axis II personality disorder with narcissistic and borderline traits.
12   (AR 759). Plaintiff had discontinued taking Lithium and did not wish to resume. (AR 759).
13   B.    Psychiatric Hospitalizations
14            Plaintiff has been evaluated for involuntary psychiatric hospitalization at least three

15   times during the claim period. In June 2014, Plaintiff was placed on a “5150” psychiatric hold

16   by Oakland Police after he began to panic and become aggressive at home. (AR 894). The hold

17   was not continued, and so Plaintiff did not have to go to the psychiatric hospital. (AR 894). He

18   was not so lucky a few months later, in October 2014, when Plaintiff was brought involuntarily

19   to John George Psychiatric Hospital after yelling, screaming, throwing things, and threatening

20   to kill himself. (AR 464). At the time, Plaintiff was engaged in outpatient treatment and taking

21   Lithium, Protonox, and Zofran. (AR 464).

22            Most recently, Plaintiff was held at John George Psychiatric from January 17 2017, to

23   Januar 18, 2017. (AR 848). Plaintiff had become extremely upset while on the way to visit his

24   ailing ninety-nine-year-old grandmother. (AR 848). He began to bang on his mother’s car,

25   threatened to kill his mother, and threatened to burn down his mother’s and neighbor’s homes.

26   (AR 848). Upon being brought to the psychiatric hospital, Plaintiff walked out during his

27   clinical interview and displayed paranoid ideas that people were laughing at him. (AR 848). Dr.

28   Jennifer McQuade, M.D., found Plaintiff to be experiencing “acute manic decompensation of


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                              7
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 8 of 25


 1   bipolar disorder,” characterized by irritability, increased goal-directed activity, impulsivity, and
 2   poor insight into his mental illness. (AR 856).
 3   C.    December 2016 Psychological Evaluation
 4            Plaintiff was examined by psychologist Dr. Lesleigh Franklin, PhD, on December 28,

 5   2016, and Dr. Franklin offered an eight-page report discussing Plaintiff psychological

 6   functioning. (AR 965-972). Dr. Franklin reviewed available records from Plaintiff’s treating

 7   providers at Alameda Behavioral Healthcare and records of Plaintiff’s psychiatric

 8   hospitalizations. (AR 965). In addition to reviewing records, Dr. Franklin also conducted a

 9   clinical interview and administered the Mini Mental State Examination, the Repeatable Battery

10   for the Assessment of Neuropsychological Status (RBANS) – Form A, and Trail Making A &

11   B test. (AR 965).

12            Dr. Franklin found that Plaintiff had impaired attention on formal measures and

13   worked at a rate that was slow as compared with peers. (AR 967). He was able to sustain

14   attention well enough to remember short strings of information but displayed significant

15   delayed and immediate memory problems. (AR 967). He displayed depressed mood. (AR 967).

16   On the RBANS, Plaintiff received a standard score of 64, placing him “in the 1st percentile and

17   in the Extremely Low range.” (AR 969). Dr. Franklin described “notable problems with

18   language, visuospatial abilities, immediate memory, delayed memory, attention and

19   concentration, and executive functioning.” (AR 969).

20            Based on her assessment, Dr. Franklin offered diagnostic impressions of

21   Schizoaffective Disorder, Bipolar Type, and Other Substance Use Disorder. (AR 970). Dr.

22   Franklin opined that Plaintiff displayed “marked” or “extreme” impairments in six domains of

23   work-related functioning, including working at a consistent pace without an unreasonable

24   number of breaks, getting along and working with others, and completing a workday and

25   workweek without interruptions from psychologically based symptoms. (AR 972).

26   D.    Plaintiff’s Functional Abdominal Disorder

27            From before Plaintiff’s alleged onset of disability of January 31, 2012, through at least

28   the end of 2015, Plaintiff suffered from an abdominal disorder that caused nausea, cyclical


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                           8
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 9 of 25


 1   vomiting, chronic abdominal pain, and repeated trips to the emergency room (“ER”). (e.g., AR
 2   360, 377, 381). In November 2014, he was held overnight at the hospital with intractable
 3   nausea, vomiting, and diffuse abdominal pain. (AR 505). He presented to the ER with similar
 4   symptoms on December 8, 2014. (AR 831). In January of 2015, Plaintiff was evaluated by
 5   specialist Dr. Taft Bhuket, M.D., at Highland Hospital’s gastrointestinal clinic. (AR 665).
 6   Plaintiff reported four to five years of nausea, vomiting, and abdominal pain with intermittent
 7   constipation. (AR 665). The symptoms were always present but periodically became so severe
 8   that he would go to the ER. (AR 666). Contrary to a differential diagnosis of “cannabinoid
 9   hyperemesis” offered by an emergency room doctor, (AR 631), Plaintiff reported that his
10   symptoms persisted through a long period of abstinence from marijuana. (AR 667). Dr. Bhuket
11   noted that Plaintiff’s condition was “lifestyle limiting and persistent” and offered a provisional
12   diagnosis of “functional abdominal disorder.” (AR 668). Plaintiff continued to make regular
13   emergency room visits due to this condition throughout 2015, including on February 23, 2015
14   (AR 657), February 26, 2015 (AR 625), March 19, 2015 (AR 558), April 21, 2015 (AR 604),
15   July 31, 2015 (AR 548), November 1, 2015 (AR 716), and November 3, 2015 (AR 806).
16                                         X.     ARGUMENT
17   A.    The ALJ Erred in Weighing the Medical Opinion Evidence
18            The ALJ erred by giving greater weight to the opinions of two state agency

19   consultants who did not examine Plaintiff (and who only reviewed records up to January 2015)

20   than she gave to the opinions of psychologist Dr. Lesleigh Franklin, PhD, who conducted a

21   clinical interview and administered psychological testing, in addition to reviewing records

22   through December 2016. (AR 106, 122, 965).

23            The regulations and caselaw distinguish between the opinions of examining and non-

24   examining sources, with “more weight” generally given to “the opinion of a medical source

25   who has examined you than to the medical opinion of a medical source who has not examined

26   you.” 20 C.F.R. §404.1527(c)(1); Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995). To justify

27   rejecting an examining sources’ uncontradicted opinion, an ALJ must provide “clear and

28   convincing” reasons. Lester, 81 F.3d at 831. Even where an examining provider’s opinion is


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                          9
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 10 of 25


 1   contradicted, discounting the opinion requires that the ALJ provide “specific and legitimate”
 2   reasons based on substantial evidence in the record. See Lester v. Chater, 81 F.3d at 831
 3   (“[L]ike the opinion of a treating doctor, the opinion of an examining doctor, even if
 4   contradicted by another doctor, can only be rejected for specific and legitimate reasons that are
 5   supported by substantial evidence in the record.”) Further, the opinion of a non-examining
 6   physician cannot by itself constitute the substantial evidence that justifies the rejection of the
 7   opinion of an examining physician. Id. at 831 (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th
 8   Cir. 1990)). In cases where the opinion of a non-examining physician justified rejection of the
 9   opinion of an examining physician or a treating physician, there has been “an abundance of
10   evidence that supported the ALJ’s decision,” in addition to that opinion. Id.
11   i.    The ALJ Erred in Giving Limited Weight to the Opinions of Examining Psychologist
12         Lesleigh Franklin, PhD

13            Dr. Lesleigh Franklin, PhD, examined Plaintiff on December 28, 2016. (AR 965). Her
14   examination consisted of a clinical interview, objective psychological testing, and a review of
15   medical records from Plaintiff’s treating providers and psychiatric hospitalizations. (AR 965).
16   Based on her examination, Dr. Franklin offered a diagnostic impression of Schizoaffective
17   Disorder (Bipolar Type) and Other Substance Use Disorder. (AR 970). She opined that Plaintiff
18   had “marked” or “extreme” impairments in six key domains of work-related functioning,
19   including working at a consistent pace without an unreasonable number and length of breaks,
20   getting along and working with others, dealing with normal work stressors, and completing a
21   normal workday and workweek without interruptions from psychologically based symptoms.
22   (AR 972).
23            The ALJ substantially discounted Dr. Franklin’s evaluation, finding it to be “overly
24   restrictive.” (AR 31). The ALJ provided two justifications for this finding: (1) Plaintiff’s
25   mental health treatment was allegedly “limited and inconsistent,” apparently implying his
26   impairments were not as serious as assessed by Dr. Franklin, and (2) the severity of the
27   limitations offered by Dr. Franklin were allegedly inconsistent with Plaintiff’s work history,
28   “i.e., that he left his prior jobs voluntarily after working for extended periods.” (AR 31).


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                             10
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 11 of 25


 1   Neither reason constitutes a “specific and legitimate” justification for discarding Dr. Franklin’s
 2   opinion. Lester, 81 F.3d at 831.
 3            First, regarding Plaintiff’s “limited and inconsistent,” treatment, Plaintiff was in
 4   outpatient psychiatric care from September 2013 to June 2015. (AR 405-457, 467-486, 960-
 5   969). He testified that the psychotropics he was taking were not effective at managing his
 6   bipolar symptoms but did cause serious physical side effects. (AR 68). In particular, the record
 7   suggests that Lithium exacerbated Plaintiff’s debilitating nausea, causing “stomach upsets.”
 8   (AR 312). In June of 2014, Plaintiff reported nausea upon taking his medications. (AR 898). In
 9   January 2015, Plaintiff’s primary care doctor Rachel Fogel, M.D., noted that his nausea and
10   vomiting had improved since stopping Lithium, and hypothesized that there was an association.
11   (AR 575). Given that Plaintiff’s medications were not controlling his symptoms but were
12   causing side effects, it is not reasonable to draw an inference of a lack of severity from the fact
13   that he discontinued those medications.
14            Moreover, assuming arguendo that Plaintiff did exercise poor judgement in failing to
15   maintain treatment, the Ninth Circuit has emphasized that a claimant’s failure to sufficiently
16   seek or comply with treatment does not contradict allegations that she suffers from severe
17   mental illness, criticizing “the use of a lack of treatment to reject mental complaints both
18   because mental illness is notoriously underreported and because it is a questionable practice to
19   chastise one with a mental impairment for the exercise of poor judgment in seeking
20   rehabilitation.” Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir.1996) (internal quotation
21   marks and citation omitted). Plaintiff demonstrates poor insight and judgement regarding his
22   own mental illness, for example telling his psychiatrist that although he had repeatedly been to
23   John George Psychiatric Hospital, it was because “people are trying to ‘f--- with me,’” and not
24   due to his bipolar symptoms. (AR 474). According to the Plaintiff’s mother, he is often unable
25   to ask for help when needed. (AR 408). To the extent Plaintiff has not complied with treatment,
26   such a failure reflects limitations caused by his symptoms and should not be held against him.
27            The ALJ’s second basis for disregarding Dr. Franklin’s report is also not legitimate.
28   The ALJ misconstrued Plaintiff’s testimony by stating that he left his previous employment


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                              11
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 12 of 25


 1   “voluntarily” and not at least in part due to his psychological symptoms. (AR 31). Plaintiff
 2   testified that he once worked for a few months at a delicatessen in Seattle but became
 3   extremely depressed and “basically left because I felt suicidal . . . basically like I wasn’t going
 4   to make it if I kept going.” (AR 55). Plaintiff then testified that he subsequently worked at a car
 5   repair shop. (AR 52). While working there, his employer introduced him to cocaine, which
 6   improved Plaintiff’s performance. (AR 54). The cocaine made Plaintiff “more capable of work”
 7   but was “destroying [him] personally.” (AR 60). Plaintiff eventually had an altercation where
 8   he almost assaulted a coworker with a large metal bar. (AR 53). He left the job soon after, later
 9   telling his primary care doctor that he couldn’t handle the stress. (AR 597). In both situations,
10   Plaintiff did not leave employment “voluntarily,” but rather lost jobs precisely as a result of the
11   behavioral and emotional problems that form the basis of his claim for disability.
12   ii.   The ALJ Erred in Giving “Great Weight” to the Opinions of State Agency Consultants
           Who Never Examined Plaintiff
13

14            State agency psychological consultants Hillary Weiss, PhD, and Uwe Jacobs, PhD,

15   offered internal administrative opinions regarding Plaintiff’s functioning at the initial and

16   reconsideration stages of Plaintiff’s claim, respectively. (AR 106, 122). At the initial stage, in

17   January of 2015, Dr. Weiss assessed that Plaintiff had “moderate” impairments across a wide-

18   range of work-related areas of functioning, including maintaining attention and concentration,

19   performing within a schedule and maintaining attendance, completing work without

20   interruption from psychological symptoms, interacting appropriately with the public, accepting

21   instructions and feedback, getting along with coworkers or peers, and responding to changes in

22   the workplace. (AR 93-94). Despite these limitations, the consultant opined that, overall, if

23   Plaintiff was sober and medication-compliant, then he would be “capable of [concentration,

24   persistence, and pace] for simple tasks w[ith] [no public contact].” (AR 106). Dr. Weiss did not

25   examine Plaintiff and her opinion is based solely on a review of the then-available medical

26   records. In June of 2015, Uwe Jacobs, PhD, who also did not examine Plaintiff, offered the

27   following one-sentence concurrence: “Reconsideration review remains consistent with initial

28   analysis and severity rating [as provided by Dr. Weiss].” (AR 122).


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                           12
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 13 of 25


 1            The ALJ accorded “great weight” to the opinions of these state agency consultants, for
 2   the stated reason that their opinions were “consistent with the record as a whole, including the
 3   treatment records demonstrating that the claimant’s symptoms stabilize when he is compliant
 4   with treatment.” (AR 31). Substantial evidence in the record does not support this conclusory
 5   finding. (AR 31).
 6            The ALJ does not spell out her reasoning for finding that “Plaintiff’s symptoms
 7   stabilize when he is compliant with treatment,” nor does she provide pincites to the medical
 8   evidence. (AR 31). The ALJ instead cites generally to administrative exhibit “4F,” at AR 405-
 9   457. (AR 31). The cited treatment notes from Alameda Behavioral Health Care cover the
10   period from September 2013 to December 2014. (AR 405-457). The ALJ presumably refers to
11   treatment notes within that period suggesting that Plaintiff was, for example, “much improved
12   for mood swings,” (AR 436) or that he “denied mood swings and has no overt depressive
13   symptoms.” (AR 409). The ALJ erred by failing to set out her reasoning with specificity, but
14   moreover she erred by ignoring evidence of continuing impaired functioning despite treatment.
15   (AR 31). The Ninth Circuit has emphasized that in mental health cases such reasoning
16   constitutes error:
17         “[S]ymptoms wax and wane in the course of treatment. Cycles of improvement and
18         debilitating symptoms are a common occurrence, and in such circumstances, it is error
           for an ALJ to pick out a few isolated instances of improvement over a period of months
19
           or years and to treat them as a basis for concluding a claimant is capable of working.”
20         Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).
21   Although Plaintiff has enjoyed periods of relatively stable functioning, those periods were
22   cyclically interrupted by “debilitating symptoms.” Id.
23            For example, Dr. Giridhar Reddy, M.D., noted on November 26, 2013, that Plaintiff
24   was “much improved for mood swings” and “denied depressive symptoms” after starting
25   Lithium. (AR 436). But barely a week later, on December 4, 2013, Plaintiff confided to his
26   social worker Susie Saechao, ASW, that he was feeling depressed, with no motivation to leave
27   the house, and that he needed help filling his prescriptions. (AR 440). A couple weeks later, on
28   December 17, 2013, Plaintiff’s mood had shifted dramatically again, and his social worker

            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                         13
                                      3:18-cv-05513-SK
            Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 14 of 25


 1   noted that Plaintiff was “cooperative and friendly, making jokes.” (444). Such dramatic mood
 2   swings are consistent with Plaintiff’s bipolar diagnosis and the testimony of his mother that he
 3   experienced variance in symptomology with his frequent mood swings. (AR 309-310).
 4            Similarly, psychiatrist John Champlin, M.D., noted on May 30, 2014, that Plaintiff
 5   had been taking his Lithium, wasn’t having mood swings or overt depressive symptoms, had
 6   good sleep and appetite, and was living with his girlfriend and could help with chores. (AR
 7   409). A week later, on June 6, 2014, while still medication-compliant, Plaintiff got in a fight
 8   with his neighbor, and ended up going to jail while suffering multiple fractures of his jaw and
 9   nose. (AR 395). A week after that, on June 13, 2014, Plaintiff was placed on an involuntary
10   psychiatric hold by Oakland Police after panicking and becoming “aggressive” at home. (AR
11   894). Just a few months later and while still medication-compliant, Plaintiff was involuntarily
12   committed to a psychiatric hospital during a manic episode after yelling, screaming, and
13   throwing a chair at the wall at home. (AR 459). For the ALJ to focus only on instances of
14   improvement without considering Plaintiff’s “[c]ycles of improvement and debilitating
15   symptoms” is error. Garrison, 759 F.3d at 1017.
16            Furthermore, medical treatment notes “must be read in context of the overall
17   diagnostic picture.” Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001). That a person
18   who suffers from severe psychiatric symptoms “makes some improvement does not mean that
19   the person’s impairments no longer seriously affect her ability to function in a workplace.” Id.
20   For example, while Dr. Champlin noted a lack of mood swings and overt depressive symptoms
21   on May 30, 2014, and made no explicit reference to Plaintiff’s debilitating paranoia, Plaintiff’s
22   primary care provider, Dr. Rachel Fogel, noted on the very same day that Plaintiff “doesn’t
23   leave house much because nervous about neighbor and other people.” (AR 409, 595).
24            Finally, as discussed supra, even if substantial evidence did support a finding that
25   Plaintiff’s symptoms improved to the point of non-disability when he was compliant with
26   psychiatric treatment, that finding does not legitimately support an inference that Plaintiff’s
27   psychiatric conditions are not disabling. See Nguyen, 100 F.3d at 1465.
28


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                          14
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 15 of 25


 1   B.    The ALJ Erred in Discrediting Claimant’s Symptom Testimony Without Providing
           Clear, Convincing, and Specific Reasons
 2

 3            Plaintiff provided detailed testimony regarding his severe mental health symptoms and
 4   limited functioning. (AR 51-73). The ALJ discredited Plaintiff’s testimony with the conclusory
 5   boilerplate that Plaintiff’s “statements concerning the intensity, persistence and limiting effects
 6   of these symptoms are not entirely consistent with the medical evidence and other evidence in
 7   the record for the reasons explained in this decision.” (AR 28). The ALJ provided no
 8   explanation for this finding. (AR 28). She erred by failing to offer “specific, clear and
 9   convincing reasons” for discrediting Plaintiff’s symptom testimony. Lingenfelter v. Astrue, 504
10   F.3d 1028, 2036 (9th Cir. 2007); Lester, 81 F.3d at 834.
11            The evaluation of a claimant’s report of subjective symptoms, such as pain and mental
12   health symptoms, proceeds via a “two-step analysis.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th
13   Cir. 2009). “First, the ALJ must determine whether the claimant has presented objective
14   medical evidence of an underlying impairment which could reasonably be expected to produce
15   the pain or other symptoms alleged.” Lingenfelter, 504 F.3d at 2036 (internal quotation marks
16   and citation omitted). If the claimant meets this threshold requirement, and there is no
17   affirmative evidence of malingering, then the analysis continues to step two. Id.
18            At step two of this analysis, the Commissioner may only reject a claimant’s testimony
19   about the severity of her symptoms “by offering specific, clear and convincing reasons for
20   doing so.” Lingerfelter, 504 F.3d at 1036. See also Robbins v. Soc. Sec. Admin, 466 F.3d 880,
21   883 (9th Cir. 2006) (ALJ “may only find an applicant not credible by making specific findings
22   as to credibility and stating clear and convincing reasons for each.”). The requirement of
23   specificity means that “[g]eneral findings are insufficient; rather, the ALJ must identify what
24   testimony is not credible and what evidence undermines the claimant's complaints.” Lester, 81
25   F.3d at 834.
26            Plaintiff testified that he experiences periods when he is “very depressed and it’s
27   difficult to do anything in the day,” as well as times when he is manic and it is “difficult to
28   focus or pay attention to what needs to be done” because of “racing thoughts going on in my


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                           15
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 16 of 25


 1   mind [that make] it very difficult to complete any tasks.” (AR 56-57). He avoided interacting
 2   with other people, did not have friends, and did not speak to family besides his mother. (AR 64,
 3   66-67). He testified that he could not cope with the strict expectations of full-time work
 4   because “[w]hen I’m in a situation I can’t – I feel like I can’t leave and I’m feeling trapped like
 5   that, it just only – it basically just makes me more agitated and more aggressive if I feel like
 6   I’m trapped.” (AR 57). Plaintiff testified that he “tend[s] to get pretty aggressive” when he is
 7   confronted with “arbitrary orders” from authority figures. (AR 67). Toward the end of his
 8   testimony, the ALJ asked Plaintiff, “So let me just clarify it just to make sure I’m
 9   understanding what you’re saying. You’re saying that you can’t work because you – you just
10   get depressed and you don’t want to do anything? (AR 69). “I can’t do anything,” Plaintiff
11   responded. Id. “It’s not about a want, it’s not about a desire, it’s about an ability – or a lack of
12   an ability thereof.” Id. Sometimes “I can’t go outside,” the Plaintiff continued. Id.
13            The ALJ found that the Plaintiff’s symptom testimony met the threshold requirement
14   of the two step analysis, but that his symptom testimony was not credible “for the reasons
15   explained in this decision.” (AR 28). In Dodrill v. Shalala, the Ninth Circuit held that the ALJ’s
16   explanation “that there was little or nothing in the record to support Dodrill's claims” was not
17   sufficiently specific to support an adverse credibility finding. 12 F.3d 915, 918 (9th Cir. 1993).
18   The Court held that the ALJ erred by failing to identify specific facts, and remanded the case
19   with instructions that, “the ALJ must identify such facts or accept [plaintiff]’s testimony.” Id.
20            Just as in Dodrill, the ALJ here erred by failing to provide any specific reasons for
21   discounting Plaintiff’s testimony. 12 F.3d at 918. The ALJ’s explanation that Plaintiff was not
22   credible “for the reasons contained in this decision” is exactly the sort of conclusory boilerplate
23   disapproved in Dodrill. Id. In addition, as the ALJ made no finding of malingering and
24   provided no reason for discrediting Plaintiff’s symptom testimony, the ALJ also necessarily
25   erred by failing to provide “clear and convincing” reasons. Reddick, 157 F.3d at 722.
26   C.    The ALJ Erred in Disregarding the Lay Testimony of Melinda Micco Without
           Providing Germane Reasons
27
              Plaintiff’s mother, Melinda Micco, offered a statement describing severe limitations in
28
     Plaintiff’s ability to conduct his daily activities. (AR 305-314). The ALJ assigned “little

            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                             16
                                      3:18-cv-05513-SK
            Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 17 of 25


 1   weight” to Ms. Micco’s statement “to the extent [it] suggests that the claimant is unable to
 2   perform work under the residual functional capacity determined herein.” (AR 31). The
 3   purported reason for disregarding Ms. Micco’s statement is a single alleged inconsistency, but
 4   substantial evidence does not support the conclusion that any such inconsistency exists. The
 5   ALJ therefore failed to provide “germane” reasons for dismissing Ms. Micco’s statement. See
 6   Leon v. Berryhill, 880 F.3d 1041, 1046 (9th Cir. 2018).
 7            The “ALJ must consider lay witness testimony concerning a claimant’s ability to
 8   work.” Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1053 (9th Cir. 2006) (citing
 9   Dodrill, 12 F.3d at 919; 20; C.F.R. § 404.1513(d)(4) & (e); see also Molina v. Astrue, 674 F.3d
10   1104, 1114 (9th Cir. 2012) (“Lay testimony as to a claimant’s symptoms or how an impairment
11   affects the claimant’s ability to work is competent evidence that the ALJ must take into
12   account.”) To discount lay witness testimony, the ALJ must give reasons “germane” to each
13   witness. See Leon v. Berryhill, 880 F.3d 1041 at 1046.
14            Ms. Micco’s account of Plaintiff’s daily functioning is inconsistent with the ALJ’s
15   findings. Ms. Micco reported that since becoming sick with bipolar disorder, Plaintiff did not
16   like going out and had curtailed most enjoyable activities. (AR 313). He could not care for his
17   own cats, had consistently disturbed sleep, and regularly stayed in bed all or much of the day.
18   (AR 313). She reported frequent “mood swings” and that he was “often agitated” (AR 310).
19   His ability to pay attention, follow instructions, and get along with authority figures varied
20   according to his mood. (AR 310-311). On the rare occasions that Plaintiff did leave the house,
21   any small change could sending him spiraling out of control: “if there is a change in the route, a
22   different restaurant, [or] delay in leaving” he would “become completely sidetracked and often
23   want[] to return home immediately. (AR 313-314).
24            In assigning limited weight to Ms. Micco’s statement, the ALJ reasoned that “some of
25   her statements are inconsistent with the overall evidence,” but provides only a single example.
26   (AR 31). The only inconsistency alleged was that although Ms. Micco “states that the claimant
27   cannot maintain attention, the claimant was able to complete the psychological testing during
28   his evaluation by Dr. Franklin.” (AR 31). This finding is not germane because it both


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                          17
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 18 of 25


 1   misconstrues Ms. Micco’s statement and ignores that Dr. Franklin in fact found “notable”
 2   problems with Plaintiff’s ability to maintain attention and concentration. (AR 969).
 3            In response to the direct question of how long Plaintiff could pay attention, Ms Micco
 4   stated that it “varies hour by hour and is related to [his] manic or depressive state.” (AR 310.)
 5   This specific statement as to Plaintiff’s intermittent difficulty maintaining attention is not
 6   inconsistent with the fact that Plaintiff, on a single occasion, maintained attention long enough
 7   to complete psychological testing. Ms. Micco stated that Plaintiff “cannot maintain attention”
 8   well enough to cook, but this statement must be in context with Ms. Micco’s more specific
 9   answer to the question “[f]or how long can the disabled person pay attention?” that Plaintiff’s
10   ability to maintain attention “varies by hour” according to his bipolar cycling. (AR 310). When
11   read in its proper context, Ms. Micco’s statement is clear that Plaintiff’s attention difficulties,
12   as well as many other symptoms, fluctuate with his moods.
13            Moreover, the ALJ’s allegation of an inconsistency is contradicted by the results of the
14   psychological testing performed and the actual conclusions of the testing psychologist. (AR
15   969, 972). In her report, psychologist Lesleigh Franklin, PhD, described “notable problems”
16   with “attention and concentration,” among other limitations. (AR 969). On formal measures,
17   Plaintiff scored in the sixteenth percentile on a brief psychological test to measure attention, the
18   RBANS Attention Index. (AR 969). Dr. Franklin assessed that the Plaintiff did have a moderate
19   impairment in his ability to maintain attention and concentration for two-hour periods. (AR
20   972). As Dr. Franklin found that Plaintiff did have a significant impairment in his ability to
21   maintain attention, her report accords with rather than contradicts Ms. Micco’s statement.
22   D.    The ALJ Erred in Finding Plaintiff’s Abdominal Disorder Not Severe
23            At step two of the sequential evaluation procedure, the ALJ found Plaintiff to have the
24   severe impairments of anxiety and bipolar disorder, but she did not find Plaintiff’s abdominal
25   disorder, with associated nausea, vomiting, and stomach pain, to be severe. (AR 25). Although
26   the ALJ noted Plaintiff’s “occasional stomach upset” and “cyclical vomiting,” she dismissed
27   those symptoms by noting that he has “less abdominal pain when he is not drinking and
28


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                               18
                                      3:18-cv-05513-SK
            Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 19 of 25


 1   decreases marijuana use” and concluded that Plaintiff did not have a severe abdominal
 2   condition. (AR 25).
 3            The step two inquiry for severity is intended to be “a de minimis screening device to
 4   dispose of groundless claims.” Smolen, 80 F.3d at 1290 (9th Cir. 1996). An impairment is
 5   severe if it causes more than a minimal impairment in the ability to do work. Id. The ALJ must
 6   consider the combined effect of all the claimant’s impairments on his or her ability to function.
 7   Id. at 1289-1290.
 8            Plaintiff reported his ongoing chronic nausea and vomiting to Dr. Rachel Fogel, M.D.,
 9   and Dr. Giridhar Reddy, M.D., in December 2013 (AR 442, 597). Dr. Fogel later offered a
10   clinical diagnosis of gastroesophageal reflux disease. (AR 583). Plaintiff repeatedly complained
11   of and sought treatment for his symptoms. (AR 408, 411, 475, 597, 589, 583, 574). He was
12   hospitalized with intractable nausea, vomiting, and diffuse abdominal pain at least nine times
13   just from late-2014 to late-2015: November 17-18, 2014 (AR 505); December 8, 2014 (AR
14   831); February 23, 2015 (AR 657); February 26, 2015 (AR 625); March 19, 2015 (AR 558);
15   April 21, 2015 (AR 604); July 31, 2015 (AR 548); November 1, 2015 (AR 716); and
16   November 3, 2015 (AR 806). Gastrointestinal specialist Dr. Taft Bhuket, M.D., noted that
17   Plaintiff’s condition was “lifestyle limiting and persistent” and offered a diagnostic impression
18   of “functional abdominal disorder.” (AR 668).
19            Although the ALJ claimed that Plaintiff’s abdominal pain resolved with abstinence
20   from alcohol and cannabis, Plaintiff’s gastrointestinal specialist noted that Plaintiff’s symptoms
21   persisted despite extended abstinence from cannabis. (AR 667).
22            Moreover, even if Plaintiff’s abdominal condition and associated nausea and vomiting
23   were in fact exacerbated by alcohol or cannabis, this does not lead to a finding of non-severity
24   at step two, as the Commissioner has promulgated a specific procedure for considering drug
25   addiction and alcoholism. 42 U.S.C. § 416.935(a); Bustamante v. Massanari, 262 F.3d 949, 955
26   (9th Cir. 2001) (remanding with instructions to consider effect of alcoholism “if and only if”
27   claimant first found disabled via five-step inquiry).
28


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                         19
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 20 of 25


 1            This Commissioner’s materiality analysis is undertaken only once the claimant is
 2   found disabled through the sequential evaluation. 42 U.S.C. § 416.935(a). If the claimant is first
 3   found disabled, and there is evidence of drug addiction or alcoholism, the Commissioner then
 4   “must determine whether [a claimant’s] drug addiction or alcoholism is a contributing factor
 5   material to the determination of disability.” Id. In determining materiality, the Commissioner
 6   first evaluates which conditions would remain if a claimant stopped using drugs or alcohol. 42
 7   U.S.C. § 416.935(b)(2). If the Commissioner finds that the “remaining limitations are
 8   disabling,” then claimant is disabled regardless of substance use, and her drug addiction or
 9   alcoholism is not material. 42 U.S.C. § 416.935(b)(2)(ii).
10            The step two severity analysis and materiality analysis should not be conflated. In
11   Bustamante v. Massanari, the ALJ found that plaintiff’s mental health conditions were “the
12   product and consequence of his alcohol abuse and not an independently severe or disabling
13   impairment” and therefore were not severe at step two. 262 F.3d 949, 955 (9th Cir. 2001). The
14   Ninth Circuit remanded, finding that, “The ALJ should have proceeded with the five-step
15   inquiry without attempting to determine the impact of Bustamante’s alcoholism on his other
16   impairments. If, and only if, the ALJ found that Bustamante was disabled under the five-step
17   inquiry, should the ALJ have evaluated whether Bustamante would still be disabled if he
18   stopped using alcohol.” Id.
19            Just as the ALJ in Bustamante erred by finding documented conditions non-severe at
20   step two simply because they were supposedly caused by alcoholism, the ALJ here erred by
21   finding plaintiff’s abdominal condition non-severe because it was supposedly exacerbated by
22   drinking or smoking cannabis. Id. Just as in Bustamante, the ALJ here should have considered
23   the materiality of drug addiction or alcoholism “[i]f, and only if,” she first found Plaintiff
24   disabled via the five-step inquiry. Id.
25   E.    The ALJ Erred by Formulating a Residual Functional Capacity that Did Not
           Include All Impairments
26
              At step five of the sequential evaluation process, the burden shifts to the
27
     Commissioner to show that there are jobs that exist in substantial numbers that an individual
28
     with the claimant’s limitations could perform. Tacket v. Apfel, 180 F.3d 1094, 1098 (9th Cir.

            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                           20
                                      3:18-cv-05513-SK
            Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 21 of 25


 1   1999). Where a claimant has non-exertional limitations such as pain, or impaired attention and
 2   concentration, the ALJ can meet this burden by propounding to a vocational expert (“VE”) a
 3   hypothetical that is based on medical assumptions supported by substantial evidence in the
 4   record and that reflects all the claimant’s limitations. See Roberts v. Shalala, 66 F.3d 179, 184
 5   (9th Cir. 1995); Magallanes, 881 F.2d at 756 (9th Cir. 1989). The ALJ’s depiction of the
 6   claimant’s impairments must be “accurate, detailed, and supported by the medical record.”
 7   Tackett 180 F.3d at 1101. An ALJ posing a hypothetical question to a vocational expert “must
 8   include all of the claimant’s functional limitations, both physical and mental supported by the
 9   record.” Thomas v. Barnhart, 278 F.3d 947, 956 (9th Cir. 2002) (internal quotations and
10   citation omitted.) An ALJ “need not include all claimed impairments in his hypotheticals, [but]
11   he must make specific findings explaining his rationale for disbelieving any of the claimant’s
12   subjective complaints not included in the hypothetical.” Light v. Soc. Sec. Admin., 119 F.3d
13   789, 793 (9th Cir. 1997).
14            Here, the ALJ propounded two hypotheticals. (AR 76-77). The first hypothetical asked
15   the VE to assume an individual Plaintiff’s age and education who is (1) able to understand,
16   remember and carry out simple, routine tasks involving simple, work-related decisions; (2) able
17   to adapt to routine workplace changes; (3) who could work in proximity to others, but with
18   only occasional incidental interaction with others, and with no tandem tasks requiring
19   cooperation with other workers to complete the task; and (3) who could tolerate only brief,
20   incidental interaction with the public. (AR 76). In response to this hypothetical, the VE testified
21   that an individual with the described limitations could perform work as a cleaner or laundry
22   worker. (AR 76). The ALJ ultimately adopted substantially these limitations in describing
23   Plaintiff’s residual functional capacity. (AR 27).
24            The ALJ’s second hypothetical included two additional limitations supported by the
25   record: (1) a limitation of being “off task” ten percent of the workday and (2) a limitation of
26   missing one day of work per month. (AR 78). The VE testified that either limitation, when
27   added to those limitations contained in the first hypothetical, would erode the job base such that
28   work in substantial numbers would not be available for such an individual. (AR 78-79). An


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                          21
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 22 of 25


 1   individual off task 10% of the day is “almost an hour a day” and so such a limitation would
 2   “preclude all work.” (AR 78). An individual who missed one day of work per month would
 3   also not succeed as a new-hire in an unskilled, entry-level position. (AR 79).
 4            In formulating Plaintiff’s ultimate residual functional capacity, the ALJ omits both
 5   additional limitations without discussion or analysis. (AR 27). The ALJ therefore erred by not
 6   making “specific findings explaining his rationale” for omitting these limitations from
 7   Plaintiff’s residual functional capacity. Light v. Soc. Sec. Admin., 119 F.3d at 793.
 8            Furthermore, had the ALJ discussed Plaintiff’s limited ability to remain on task and to
 9   maintain acceptable attendance, she would have concluded that substantial evidence in the
10   record did not support a conclusion that Plaintiff would not be “off-task” at least ten percent of
11   the time or that he would not be likely to miss at least a day of work per month.
12            With regard to his ability to remain “on-task,” Plaintiff testified that when he is manic
13   “it’s difficult to focus or pay attention to what needs to be done, or what people are asking me
14   to do because it just – it’s just difficult to focus with – just a lot of thoughts – racing thoughts
15   going on in my mind and it makes it very difficult to complete any tasks.” (AR 56-57).
16   Examining psychologist Lesleigh Franklin, PhD, found that the Plaintiff had an “extreme”
17   impairment in his ability to “complete a normal workday” without “interruptions from
18   psychologically based symptoms.” (AR 972). Dr. Franklin also found that Plaintiff had a
19   “marked” impairment in his ability to “perform at a consistent pace without an unreasonable
20   number and length of rest periods.” (AR 972).
21            Importantly, even the non-examining state-agency consultants that the ALJ gave great
22   weight found Plaintiff to be “moderately limited” in his abilities to maintain attention and
23   concentration, to complete a normal workday without interruptions caused by psychologically
24   based symptoms, and to perform at a consistent pace without an unreasonable number and
25   length of rest periods. (AR 93-94; AR 124-125). The ALJ failed to include these limitations in
26   Plaintiff’s residual functional capacity, thereby preventing the VE’s testimony from
27   constituting substantial evidence of the existence of jobs that the Plaintiff could perform. See
28   Matthews v. Shalala, 10 F.3d 678, 681 (9th Cir. 1993)


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                             22
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 23 of 25


 1            If the ALJ had included in Plaintiff’s residual functional capacity “moderate”
 2   limitations on Plaintiff’s abilities to (1) maintain attention and concentration, (2) work without
 3   interruption from psychological symptoms, and (3) work at a consistent pace without an
 4   unreasonable number of breaks, the ALJ would have determined that Plaintiff would be “off
 5   task” at least ten percent of the time. A “moderate” limitation is between “mild” and “marked”
 6   limitations on the “five-point rating scale” used to evaluate the effects of mental disorders on
 7   areas of mental functioning. 20 C.F.R. Part 404, Subpart P, App. 1, 12:00(F)(2). Plaintiff’s
 8   limited attention, limited ability to work without interruptions, and limited ability to work at a
 9   consistent pace without excessive breaks directly implicate his capacity to remain “on-task.” If
10   “moderate” limitations in each of those three domains combined do not result at least ten
11   percent of time spent “off-task,” then there would be no difference between “no limitation,”
12   “mild limitation,” and “moderate limitation.” 20 C.F.R. Part 404, Subpart P, App. 1, 12(F)(2).
13            Regarding his likelihood of missing work unexpectedly, Plaintiff testified that there
14   are times when he is so depressed that “it’s difficult to do anything in the day, let alone just the
15   stuff I need to do for myself.” (AR 56). His mother stated that there are days when Plaintiff
16   “stays in bed all day or for much of the day” not doing activities or eating. (AR 313). Even
17   when Plaintiff was not too depressed to get out of bed, he required verbal and text reminders to
18   keep his appointments. (AR 309). Again, even the state-agency consultants agreed that Plaintiff
19   had a moderate limitation in his abilities to “perform activities within a schedule, maintain
20   regular attendance, and be punctual within customary tolerances” and to complete a normal
21   workweek “without interruptions from psychologically based symptoms. (AR 93-94; AR 125).
22   These limitations are not otherwise included or accounted for in Plaintiff’s residual functional
23   capacity as determined by the ALJ. (AR 27). If the existence of “moderate” impairments in
24   “maintaining attendance” and “completing a workweek,” means anything, then they must mean
25   at a minimum that Plaintiff would miss a single day of work per month.
26            Furthermore, as the ALJ erred at step two in not finding Plaintiff’s abdominal disorder
27   with associated nausea and vomiting to be severe, she also did not include any limitations
28   resulting from that condition in Plaintiff’s residual functional capacity. (AR 27). As the ALJ


            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                            23
                                      3:18-cv-05513-SK
             Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 24 of 25


 1   did not include all impairments in the hypothetical provided to the VE, the VE’s testimony is
 2   not substantial evidence and the Commissioner has not met his burden at step five. See
 3   Matthews 10 F.3d at 681 (“If a vocational expert’s hypothetical does not reflect all the
 4   claimant’s limitations, then the expert’s testimony has no evidentiary value to support a finding
 5   that the claimant can perform jobs in the national economy.”) (internal quotation marks and
 6   citation omitted).
 7   F.    The Court Should Remand for Payment of Benefits
 8          “Remand for further administrative proceedings is appropriate if enhancement of the
 9   record would be useful.” Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004). The Social

10   Security Act, however, makes clear that courts are empowered to affirm, modify, or reverse a

11   decision by the Commissioner, “with or without remanding the cause for a rehearing.” 42

12   U.S.C. § 405(g). The Court may remand to an ALJ with instructions to calculate and award

13   benefits if: (1) the record has been fully developed and further administrative proceedings

14
     would serve no useful purpose; (2) the ALJ has failed to provide legally sufficient reasons for
     rejecting evidence, whether claimant testimony or medical opinion; and (3) if the improperly
15
     discredited evidence were credited as true, the ALJ would be required to find the claimant
16
     disabled on remand. Garrison, 759 F. 3d at 1020. Once the three conditions of this “credit-as-
17
     true” rule are met, the claimant is entitled to an award of benefits unless “the record as a whole
18
     creates serious doubt as to whether the claimant is, in fact, disabled,” in which case remand for
19
     further proceedings is appropriate. Id. at 1020-1021.
20
            In this case, the credit-as-true rule is met. The record has been fully developed and the
21
     ALJ failed to provide legally sufficient reasons for disregarding the opinions of examining
22
     psychologist Lesleigh Franklin, for disregarding the testimony of the Plaintiff’s mother, and for
23
     disregarding the testimony of the Plaintiff himself. Had the ALJ properly credited these sources
24
     she would have found that Plaintiff met Listing 12.04 for mood disorder at step three of the
25
     sequential evaluation, or in the alternative, that Plaintiff was unable to perform other work at
26
     step five. Under Garrison, a case should be remanded for award of benefits when the credit-as-
27   true test is met, unless, “an evaluation of the record as a whole creates serious doubt that a
28   claimant is, in fact, disabled.” 759 F.3d 995 at 1021. In this case, the credit-as-true test is met.

            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                             24
                                      3:18-cv-05513-SK
                Case 3:18-cv-05513-SK Document 14 Filed 01/28/19 Page 25 of 25


 1    There is no competent conflicting evidence, and no serious doubt that Plaintiff is disabled.
 2    Thus, remand for award of benefits is appropriate.

 3                                           XI.   CONCLUSION

 4              For the foregoing reasons, Plaintiff respectfully asks the Court to grant summary

 5    judgment for Plaintiff, reverse the decision of the Commissioner, and remand with instructions

 6    to award benefits pursuant to sentence four of 42 U.S.C. § 405(g). In the alternative, the Court

 7    should remand for further administrative proceedings pursuant to sentence four of 42 U.S.C. §

 8
      405(g).

 9

10

11

12

13                                                         Respectfully submitted,

14

15   Dated: January 28, 2018                               /s/ Joseph Falcon-Freeman
16                                                         Joseph Falcon-Freeman
                                                           Attorney for Plaintiff Sean Micco
17

18

19

20

21

22

23

24

25

26

27

28


                PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND SUPPORTING MEMO                         25
                                          3:18-cv-05513-SK
